 



Exhibit 10.1
Non-Employee Director Compensation
(effective October 1, 2007)

          Component of Pay   Amount  
Board Retainer
  $ 100,000  
Audit Committee Retainer
  $ 10,000  
Audit Committee Chair Retainer
  $ 20,000  
Compensation and Management Development Committee Chair Retainer
  $ 10,000  
Nominating and Corporate Governance Committee Chair Retainer
  $ 10,000  
Other Committee Chair Retainer
  $ 7,500  
Lead Director Retainer
  $ 25,000  
Amount deferred to Stock Units
  $ 100,000  

